     Case 2:20-cv-00292-KJM-CKD Document 9 Filed 05/06/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   I.H., by and through M.A.,                        No. 2:20-cv-00292-KJM-CKD
12                         Plaintiff,
13           v.                                        ORDER
14   GOLDEN PLAINS UNIFIED SCHOOL
     DISTRICT, and VINCE GONZALEZ, an
15   individual,
16                         Defendants.
17

18                  Plaintiff moves for a 60-day extension of time to effectuate service of the

19   summons and complaint upon defendants. Plaintiff alleges bullying and harassment of plaintiff

20   by other students based upon plaintiff’s disabling condition. Having thoroughly considered the

21   motion, counsel’s declaration, memorandum and the ongoing developments with respect to the

22   coronavirus (COVID-19) pandemic affecting closure of public buildings, the court GRANTS

23   plaintiff’s motion.

24      I.        BACKGROUND

25                  On February 7, 2020, plaintiff filed the initial complaint in this action. Compl.,

26   ECF No. 1. On February 10, 2020, the court issued a summons. Summons, ECF No. 3. Plaintiff

27   attempted, unsuccessfully, to effectuate service upon defendants via personal delivery using the

28   services of a registered process service on March 31, April 2 and April 7. Jay T. Jambeck Decl.
                                                      1
     Case 2:20-cv-00292-KJM-CKD Document 9 Filed 05/06/20 Page 2 of 3

 1   ¶ 2, ECF No. 7. On each occasion, defendant’s offices were closed with no one available to
 2   accept service due to COVID-19-related temporary closure of operations. Id.
 3                   On May 4, 2020, plaintiff filed a motion for extension of time to effectuate service
 4   of the summons and complaint upon defendants within sixty-days from May 7, 2020. Mot., ECF
 5   No. 5 at 1.
 6      II.        LEGAL STANDARD
 7                  Federal Rule of Civil Procedure 4(m) provides in part:
                    If a defendant is not served within 90 days after the complaint is
 8                  filed, the court – on motion or on its own after notice to the plaintiff
 9                  – must dismiss the action without prejudice against that defendant
                    or order that service be made within a specified time. But if the
10                  plaintiff shows good cause for the failure, the court must extend the
                    time for service for an appropriate period.
11   Fed. R. Civ. P. 4.
12                   Accordingly, upon plaintiff’s showing of good cause for the failure to effect timely
13   service, “[d]istrict courts have broad discretion to extend time for service under Rule 4(m).”
14   Efaw v. Williams, 473 F.3d 1038, 1041 (9th Cir. 2007).
15      III.       DISCUSSION
16                   Plaintiff asserts good cause exists for failure to effect timely service by May 7,
17   2020. Mem. P. & A., ECF No. 6 at 2. In light of the COVID-19 pandemic, attempts to serve
18   defendant have been unsuccessful as schools have closed their facilities. Mot. at 1–2.
19   Specifically, plaintiff has continued to monitor the status of defendant’s operations and
20   defendant’s website informs the public it will remain closed through May 15, 2020. Jay T.
21   Jambeck Decl. ¶ 3. Moreover, on May 4, 2020, plaintiff called defendant’s main line and was
22   unable to leave a message because the voice mail box was full. Id. ¶ 4. Assessing the totality of
23   the record before it, the court concludes plaintiff has shown good cause exists for granting a sixty-
24   day extension from May 7, 2020 for plaintiff to attempt to effect service on defendant.
25      IV.        CONCLUSION
26                   Accordingly, the motion for extension of time is GRANTED. This order resolves
27   ECF No. 5.
28
                                                       2
     Case 2:20-cv-00292-KJM-CKD Document 9 Filed 05/06/20 Page 3 of 3

 1              IT IS SO ORDERED.
 2   DATED: May 6, 2020.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         3
